DISMISS and Opinion Filed December 31, 2018




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-18-01109-CV

                            IN THE INTEREST OF R.E. AND F.A.E., CHILDREN

                                 On Appeal from the 255th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DF-17-06294

                                           MEMORANDUM OPINION
                          Before Chief Justice Wright, Justice Evans, and Justice Brown
                                        Opinion by Chief Justice Wright

           The notice of appeal filed by Father recites he is challenging the trial court’s June 26, 2018

final judgment. Because nothing before the Court reflects a final judgment was signed on that date

or any other date, we questioned our jurisdiction over the appeal and requested briefing from the

parties. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly

statutory exceptions, appeal may only be taken from final judgment); see also Martinez v. Humble

Sand & Gravel, Inc., 875 S.W.2d 311, 313 (Tex. 1994) (per curiam) (appellate timetable runs from

date final order or judgment is signed). Father complied; Mother did not respond.

           In his jurisdictional brief, Father explains he filed the appeal out of concern that a

memorandum ruling signed by the trial court June 26th could be construed as a final judgment.1




       1
         Father asserts a February 7, 2018 memorandum ruling is the final judgment and the June 26th judgment is void because it was signed outside
the trial court’s plenary power. See TEX. R. CIV. P. 329b(d),(e).
That ruling followed a bench trial, granted the parties a divorce, and described the court’s findings.

However, it required preparation of an order and cautioned that the case would be dismissed if an

order was not presented to the court for signature by a specific day. It is not a final judgment.2

See Greene v. State, 324 S.W.3d 276, 281-82 (Tex. App.—Austin 2010, no pet.) (letter to parties

describing court’s findings and asking party to prepare judgment insufficient to serve as appealable

order).

           Because nothing before us reflects a final judgment has been signed, we dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.




                                                                           /Carolyn Wright/
                                                                           CAROLYN WRIGHT
                                                                           CHIEF JUSTICE

181109F.P05




   2
       For the same reason, the February 7th ruling is not a final judgment.

                                                                       –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF R.E. AND F.A.E.,               On Appeal from the 255th Judicial District
 CHILDREN                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-17-06294.
 No. 05-18-01109-CV                                Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Maria Imelda Enriquez Torres recover her costs, if any, of this
appeal from appellant Armando Enriquez.


Judgment entered December 31, 2018.




                                             –3–